NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-1625
                                     ___________

                           ERICA GALVAZ-DELLACRUZ,
                                             Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                             Respondent
                   ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A094-241-252)
                    Immigration Judge: Honorable Mirlande Tadal
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 9, 2012

                 Before: FISHER, WEIS and BARRY, Circuit Judges

                             (Opinion filed: May 10, 2012)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM.

      Erica Galvaz-Dellacruz petitions for review of the Board of Immigration Appeals’

(“BIA”) order affirming the decision of the Immigration Judge (“IJ”) denying

withholding of removal and relief under the Convention Against Torture (“CAT”). For
the following reasons, we will deny the petition for review.

       Galvaz-Dellacruz, a native and citizen of Peru, last entered the United States in

September 1997. She was placed in removal proceedings in April 2008, with charges

under INA § 212(a)(6), 8 U.S.C. § 1182(a)(6), as an alien present in the United States

without being admitted. As relief from removal, she applied for withholding of removal

and relief under CAT, and, in the alternative, voluntary departure. 1

       At a hearing before an IJ, Galvaz-Dellacruz testified that, during the years 1985

through 1990, there were a number of attacks in Peru by the terrorist group, the

Movimiento Revolucionario Tupac Amaru (“MRTA”). During one of the attacks in

1989, the MRTA killed the governor of Tapo, a town in Peru. Galvaz-Dellacruz testified

that the MRTA was after her father because he served as the lieutenant governor of Tapo

during that period. She also stated that due to their fear of the MRTA, in 1990, her

parents fled Peru and gave her up for adoption to her grandparents. Galvaz-Dellacruz

claimed that her grandparents later sent her to the United States due to the fear of

terrorists. She stated she was afraid to return to Peru because the MRTA is still active

and she believes that she would be targeted due to her father’s former position as

lieutenant governor.

       Although the IJ found that Galvaz-Dellacruz’s testimony was credible, the IJ

denied Galvaz-Dellacruz’s requests for withholding of removal and CAT relief. The IJ


       1
         Galvaz-Dellacruz initially applied for cancellation of removal, but was not
statutorily eligible pursuant to INA § 240A(b), 8 U.S.C. § 1229b(b).
                                             2
granted voluntary departure upon posting bond. Galvaz-Dellacruz appealed to the BIA,

which dismissed the appeal for essentially the reasons set forth in the IJ’s decision. The

BIA concluded that Galvaz-Dellacruz failed to demonstrate past persecution because she

was never physically harmed in Peru. She failed to demonstrate a clear probability of

persecution because the Country Report did not support a finding that the MRTA is an

ongoing, active terrorist group in Peru. For the same reasons, the BIA also found Galvaz-

Dellacruz failed to establish that it is more likely than not that she will be tortured if she

returns to Peru. Because Galvaz-Dellacruz failed to post bond, the BIA did not reinstate

her voluntary departure period and ordered her removed from the United States to Peru.

Galvaz-Dellacruz then filed a petition for review.

       We have jurisdiction under INA § 242(a), 8 U.S.C. § 1252(a)(1). Where the BIA

issues a decision on the merits, we review only the BIA’s decision. However, we will

look to the IJ’s analysis to the extent that the BIA deferred to or adopted it. See

Chavarria v. Gonzalez, 446 F.3d 508, 515 (3d Cir. 2006). We “will uphold the findings

of the BIA to the extent that they are supported by reasonable, substantial[,] and

probative evidence on the record considered as a whole, and will reverse those findings

only if there is evidence so compelling that no reasonable factfinder could conclude as

the BIA did.” Kayembe v. Ashcroft, 334 F.3d 231, 234 (3d Cir. 2003). Our review of

legal conclusions is de novo, subject to principles of deference. Kaplun v. Att’y Gen.,

602 F.3d 260, 265 (3d Cir. 2010).

       To obtain withholding of removal, Galvaz-Dellacruz must demonstrate that it is
                                               3
more likely than not that she will face persecution if she is removed to Peru based on her

race, religion, nationality, membership in a particular social group, or political opinion.

See INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A); Miah v. Ashcroft, 346 F.3d 434, 438-

39 (3d Cir. 2003). To make this showing, Galvaz-Dellacruz must demonstrate either past

persecution or a likelihood of future persecution. See 8 C.F.R. § 1208.16(b). A future-

persecution claim requires the applicant to demonstrate a subjective fear of persecution

and that the fear is objectively reasonable. See Lie v. Ashcroft, 396 F.3d 530, 536 (3d

Cir. 2005). The objective prong requires an applicant to demonstrate that (1) she would

be “individually singled out for . . . persecution” or (2) “there is a pattern or practice” of

persecuting similarly situated individuals. Id. Persecution does not include all acts that

our society regards as unfair, unjust, unlawful, or unconstitutional. Rather, persecution is

defined as “extreme behavior, including ‘threats to life, confinement, torture, and

economic restrictions so severe that they constitute a threat to life or freedom.’” Ahmed

v. Ashcroft, 341 F.3d 214, 217 (3d Cir. 2003) (quoting Fatin v. Immigration &

Naturalization Servs., 12 F.3d 1233, 1240 (3d Cir. 1993)). To obtain CAT relief, Galvaz-

Dellacruz must show that it is more likely than not that she will be tortured if removed to

Peru. See 8 C.F.R. § 1208.16(c)(2). For an act to constitute torture under the CAT, it

must cause severe physical or mental pain or suffering. Auguste v. Ridge, 395 F.3d 123,

151 (3d Cir. 2005).

       Galvaz-Dellacruz asserts that the BIA erred because there was sufficient evidence

to conclude that it is more likely than not that she will face persecution if removed to
                                               4
Peru based on her testimony and corroborating documents. 2 We disagree. A reasonable

factfinder would not be compelled to find that Galvaz-Dellacruz had suffered past

persecution or is likely to suffer persecution if removed to Peru. While she correctly

notes that physical harm is not a prerequisite to a finding of persecution, see Li v. Att’y

Gen., 400 F.3d 157, 166 (3d Cir. 2005), Galvaz-Dellacruz has not demonstrated that the

MRTA’s behavior constituted a threat to her life or freedom, see Ahmed, 341 F.3d at

217. Her testimony and corroborating documents focus on events from 1985 through

1990, and the Country Report does not support a finding that the MRTA is an ongoing,

active terrorist group in Peru. See Ambartsoumian v. Ashcroft, 388 F.3d 85, 89 (3d Cir.

2004) (citing Kayembe, 334 F.3d at 235, for the proposition that State Department

country reports are the “most appropriate” and “perhaps best resource on country

conditions”). Moreover, her grandmother indicated in a letter that Galvaz-Dellacruz was

sent to the United States for economic reasons, not for fear of persecution. See R. 149-

50. Thus, Galvaz-Dellacruz’s fear of future persecution is not objectively reasonable.

We, therefore, conclude that substantial evidence supports the BIA’s conclusion that

Galvaz-Dellacruz has failed to show that it is more likely than not that she will face

persecution if she is removed to Peru.

       The BIA's rejection of Galvaz-Dellacruz's CAT claim also finds substantial

support. Galvaz-Dellacruz presents her testimony and corroborating documents that

       2
        Galvaz-Dellacruz notes that her corroborating documents include a letter from
her grandmother that stated that in 1989 her grandmother cared for her because her father
had been threatened by terrorists.
                                              5
discuss her father’s governmental position and the MRTA’s activities from 1985 through

1990. For the reasons stated above, this evidence also fails to demonstrate that it is more

likely that not that she would be tortured if removed to Peru.

       Accordingly, we will deny the petition for review.




                                             6